 1   T. LOUIS PALAZZO, ESQUIRE
     Nevada Bar No. 4128
 2   PALAZZO LAW FIRM
     A PROFESSIONAL LAW CORPORATION
 3   520 South Fourth Street, Second Floor
     Las Vegas, Nevada 89101
 4   Tele: 702/385-3850
     Fax: 702/385-3855
 5
     Attorney for Defendant
 6
                               UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                    CASE NO.: 2:18-cr-00286-RCJ-PAL
 9                                                        ORDER GRANTING
                             Plaintiff,            UNOPPOSED MOTION FOR AN ORDER
10                                                  FOR PRE-PLEA CRIMINAL HISTORY
      vs.                                                CALCULATION REPORT
11
      JEREMY SOFFE,
12
                             Defendant.
13
            COMES NOW, Defendant JEREMY SOFFE, by and through his attorney of record, T.
14
     LOUIS PALAZZO, ESQ., of PALAZZO LAW FIRM, and hereby moves this Honorable Court
15
     for an order granting the foregoing motion for a pre-plea criminal history calculation report.
16
            Said motion is made and based in anticipation of a Plea Agreement being reached between
17
     the parties, and it is necessary that a Pre-Plea Criminal History Calculation Report be prepared
18
     by the U.S. Probation Office.
19          It is agreed between the parties, that Robert Knief, Assistant United States Attorney,
20   counsel for the United States of America, does not oppose Defendant’s request.
21          DATED this 20th day June, 2019.
22
23                                                /s/ T. Louis Palazzo
                                                  T. LOUIS PALAZZO, ESQ.
24                                                Nevada Bar No. 4128
                                                  PALAZZO LAW FIRM
25                                                A PROFESSIONAL LAW CORPORATION
                                                  520 South Fourth Street, Second Floor
26                                                Las Vegas, Nevada 89101

27                                                Attorney for Defendant

28
 1                                      [PROPOSED] ORDER

 2          This matter coming before this court on Defendant Jeremy Soffe’s Unopposed Motion

 3   For Pre-Plea Criminal History Calculation Report and no opposition having been filed by the

 4   Plaintiff, United States Of America, therefor,

 5          IT IS HEREBY ORDERED, the U.S. Probation Office shall prepare and provide the

 6   parties aaPre-Plea Criminal
               preliminary       History
                            Criminal     Calculation
                                      History        Reportconcerning
                                              Calculation   concerning Defendant,
                                                                       Defendant,Jeremy
                                                                                  JeremySoffe.
                                                                                          Soffe.

 7    IT IS DATED:
            FURTHER ORDERED that the preliminary Criminal History Calculation is
      NOT binding on the Court, and subject to further objections and ruling by the Court
 8    at the Sentencing Hearing.
            Dated: This 5th day of July, 2019.
 9                                    UNITED STATES DISTRICT JUDGE
10
                                                ________________________
11
                                                ROBERT C. JONES
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    -2-
 1                        CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that on the 20th day of June, 2019, I served an

 3   electronic copy of the above Unopposed Motion For Pre-Plea Criminal History Calculation

 4   Report to all parties of record, via CM/ECF.

 5
                                                     /s/ Miriam V. Roberts
 6                                                  An Employee of Palazzo Law Firm, PC

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  -3-
